Citation Nr: 1232020	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 0 percent (non-compensable) disability rating, effective from October 22, 2010.  

In April 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  Thereafter, his appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to provide the Veteran with amended VCAA (Veterans Claims Assistance Act) notice of how to substantiate a claim for an increased evaluation, as well as schedule him for a VA audiology examination to determine the current severity of his bilateral hearing loss.  As he was provided the requisite VCAA notice in a May 2012 letter, and underwent the requested VA examination in June 2012; the Board concludes there was substantial compliance with the remand directives of May 2012.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the entire appeal period, audiometric findings have shown that Veteran had no more than Level I hearing acuity in the right and left ears, and that he did not have an exceptional pattern of hearing loss at any time.



CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability are not met for any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate a claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Herein, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2012, that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May 2012 letter, he was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  All identified and available pertinent treatment records have been obtained.  In addition, he underwent VA examinations in February 2011 and June 2012 to assess the severity of his bilateral hearing loss.  The June 2012 VA examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran, relative to his claim, has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in this matter.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

II. Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to an initial compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code 6100.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86 apply to exceptional patterns of hearing impairment; however, such patterns of hearing impairment are not shown in this case, and, therefore, those provisions are not applicable. 

The most reliable and probative evidence of record consists of the VA audiological test results of February 2011 and June 2012.  The VA audiological examination in February 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:40, 45, 55, and 65, for an average of 51, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows40, 50, 55, and 60, for an average of 51.  The speech recognition score, using the Maryland CNC Test, was 96 in the right ear and 92 in the left. 

The VA audiological examination in June 2012 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:40, 50, 55, and 60, for an average of 51, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 45, 50, 60, and 65, for an average of 55.  Speech recognition scores using the Maryland CNC Test were 94 percent in the right ear and 92 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examinations are applied to Table VI (Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination), the numeric designation of hearing impairment is level I for February 2011 and for June 2012.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examinations are applied to Table VI, the numeric designation of impairment is level I for February 2011 and for April 2012.  When these numeric designations of I, for the right and left ears from the two VA examinations, are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is not warranted.  See 38 C.F.R. § 4.85 , Diagnostic Code 6100. 

The Board also notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the VA examination dated in June 2012, the examiner responded "no" to the question of whether the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  The examiner opined that given the degree and configuration of the Veteran's hearing loss, he would likely experience moderate communication difficulties, without the use of hearing aids, particularly in background noise and in group communication.  The examiner noted being able to communicate with the Veteran, face-to-face, in a quiet environment.  The examiner also indicated that the Veteran had excellent word recognition abilities, indicating he obtained good benefit from the use of hearing aids.  The examiner further opined that the Veteran's hearing loss does not render him unable to secure or maintain substantially gainful physical or sedentary employment, and that with the use of hearing aids, the Veteran would likely perform well even in mild to moderate background noise.  Based on the VA examiner's findings, and because the examiner found no effect on the Veteran's daily activities, further explanation was not necessary, and the Board may proceed with a decision. 

While the Board has considered the Veteran's statement regarding the effects of his worsening hearing loss and finds him competent and credible in this regard, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  

In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss has failed, thus far, to meet the standards for a compensable evaluation during both VA examinations.  There is no basis for assignment of a compensable rating for bilateral hearing loss at any point since the grant of service connection.  Fenderson v. West, supra.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for an initial compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III. Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra- schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted. 


ORDER

An initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


